                    IN THE UNITED STATES DISTRICT COURT                                L
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division
                                                                                 DEC 28 2018
ALBERT V. BRYAN,                                                            CLERK. U.S. DiS rSiCT COi "Ri
                                                                                               ■,lt.




      Petitioner,

                                                 Civil Action No. 3:18CV729-HEH

UNKNOWN,

       Respondent.

                              MEMORANDUM OPINION
               (Dismissing 28 U.S.C § 2241 Petition Without Prejudice)

       Petitioner, a Virginia prisoner proceeding pro se, submitted this action. By

Memorandum Order entered on November 7, 2018, the Court directed Petitioner to file a

response. On November 26,2018, the United States Postal Service returned the

November 7, 2018 Memorandum Order to the Court marked, "Return To Sender" and

"No Longer At This Institution." Since that date. Petitioner has not provided the Court

with a current address. Petitioner's failure to keep the Court informed of his current

address demonstrates his lack of interest in prosecuting the action. See Fed. R. Civ. P.

41(b). Accordingly, the action is DISMISSED WITHOUT PREJUDICE.

       An appropriate order will accompany this Memorandum Opinion.



                                                                      /s/
                                                 HENRY E. HUDSON
Datei'X^ea.. Zg*, 2.^ / ^                        UNITED STATES DISTRICT JUDGE
Richmond, Virginia
